Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  The rejection over Sun et al. alone and the 112 rejection are withdrawn based upon the arguments amendments of the applicant.  Responses to the arguments of the applicant appear after the first rejection to which they are directed.  The applicant has declined to response to the issue of the large IDSs filed, which include references of no or limited probative value to the prosecution of the instant claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The wavelength(s) where the recited values of the extinction coefficient and reflective index are determined/measure should be recited as these properties are wavelength dependent.  EUV wavelengths are taught at [0002-0003] f the instant specification
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1,4,5,10,11,14,15 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. 20140254001, in view of Brunner et al. 20160238939.
Sun et al. 20140254001 in figure 4, illustrates an EUV mask including a reflective multilayer of 40.5 alternating Mo/Si layers (403), a Ru capping layer (401), a 19 nm TaN buffer layer (407) and (4 illustrated) alternating layers of 2.78 nm Si(409)/ 4.16 nm TaN (411) for a total absorber thickness of 46.72 nm [0032-0033]. The absorber cavity (307,407) can be TaN, TaBN, Au,Ag, Pt, Pd, Te, C, Ni or Ru and can be 2-50 nm thick [0028]. The absorber layers (311,411) can be TaN, TaBN, Au, Ag, Pt, Pd, Te, C, Ni or Ru and can be 3-5 nm thick. The resonating layers can be Si, C, Mo or the like and can be 2-3 nm thick. There may be 2-10 pairs of layers [0029]. 
Brunner et al. 20160238939 teaches that useful absorbers for EUV masks include Ta, TaN, TaBN, TaBON, TeGeN, Cr, CrOx, Ge, Al, AlCu, Al2O3, Ti, TiN, SnTe, ZnTe [0029,0030]
It would have been obvious to modify the mask exemplified or rendered obvious by the teachings of Sun et al. 20190113836, by replacing the SiTaN bilayers with Si/Cr  or Si/CrOx bilayers based upon the teachings equivalence of TaN, Cr and CrOx as EUV absorbers useful in EUV photomasks in Brunner et al. 20160238939 at [0029-0030] with a reasonable expectation of being able to form useful EUV masks.  
The applicant argues that the extinction coefficient of more than 0.035 and the refractive index of less than 0.95 for these materials are not taught.  The claim is indefinite as the wavelength at which these are determined is not recited in the claims. As Cr and CrOx are 
The position of the examiner is that the refractive indices of Cr, which is an element and not a compound or alloy inherently has a reflective index at some wavelength in the EUV less than 0.95.  The examiner also holds that the reflective index of the CrOx is less than 0.95 for some wavelength (in the EUV) and that one skilled in the art would be aware of it when using it as part of an absorber multilayer stack forming an interferometric cavity as taught in Sun et al. 20140254001.  The applicant has not provided the 
With respect to claims 10 and 20, the applicant argues that these claims recite a capping layer of 2.5 to 5 nm and that the absorber bilayers are formed directly on the capping layer. The examiner points to the 2.5 Ru capping layer (401) and the absorber cavity layer (407) which is formed directly on the Ru layer is part of the absorber stack (405) including the four paired bilayers (409,411). This layer is part of the absorber which comprises/includes 3 to 40 bilayers as this language is open to other unrecited layers which are part of the absorber stack.
The 215 degrees phase shift and 6-15% reflectance argued on page 7 of the response are unrecited features and so not commensurate with the coverage sought.  The examiner notes that Ni appears to meet the absorption coefficient and reflective index limitations at 13.5 nm, but this wavelength does not appear in the claims.  Additionally Cr in particular is identified in a number .

Claim 1-2,4,5,10-12,14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. 20140254001, in view of Ishibashi et al. 20050208389.
Ishibashi et al. 20050208389 teaches EUV absorber layers including at least one of Cr, Mn, Co, Cu, Zn, Ga, Ge, Mo, Pd, Ag, Cd, Sn, Sb, Te, I, Hf, Ta, W, Ti, Ag, oxides and nitrides of these elements, alloys of at least one of these elements and oxides or nitrides of these alloys. These includes TaGe, TaSi, TaSiGe, TaB, TaSiB, TaGeB and the like [0031-0032].
It would have been obvious to modify the mask exemplified or rendered obvious by the teachings of Sun et al. 20190113836, by replacing the Si/TaN bilayers with Si/TaSb, Si/TaCu, Si/SbN, Si/Cd, Si/CrN, Si/Cr, Si/Co, Si/TaSbO, Si/TaCuO, Si/CrO, Si/CoO, Si/CdO, Si/TaSbN, Si/TaCuN, Si/SbN, Si/CrN, S/CdN or Si/CoN  based upon the teachings equivalence of nitride of Ta (TaN) and  Cr, Mn, Co, Cu, Zn, Ga, Ge, Mo, Pd, Ag, Cd, Sn, Sb, Te, I, Hf W, Ti, Ag, oxides and nitrides of these elements, alloys of at least one of these elements and oxides or nitrides of these alloys as EUV absorbers useful in EUV photomasks in Ishibashi et al. 20050208389  at [0031-0032] with a reasonable expectation of being able to form useful EUV masks.  
The applicant argues that the extinction coefficient of more than 0.035 and the refractive index of less than 0.95 for these materials are not taught.  The claim is indefinite as the wavelength at which these are determined is not recited in the claims. As Ta alloys including TaCu, TaSb, oxides and nitrides of these, elements such as Cr, Cd,Sb and Co, and nitride and oxides of these elements are known to be EUV absorbers as evidenced by Ishibashi et al. 20050208389, the extinction coefficient of these is a measure of the absorbance in the EUV and 
The position of the examiner is that the refractive indices of Cr, Cd, and Co, which are elements and not compounds or alloys inherently has a reflective index at some wavelength in the EUV less than 0.95.  The examiner also holds that the reflective index of the TaCu, TaSb, oxides or nitride of these and nitride and oxides of Cr, Cd,Sb and Co are less than 0.95 for some wavelength (in the EUV) and that one skilled in the art would be aware of it when using it as part of an absorber multilayer stack forming an interferometric cavity as taught in Sun et al. 20140254001.
With respect to claims 10 and 20, the applicant argues that these claims recite a capping layer of 2.5 to 5 nm and that the absorber bilayers are formed directly on the capping layer. The examiner points to the 2.5 Ru capping layer (401) and the absorber cavity layer (407) which is formed directly on the Ru layer is part of the absorber stack (405) including the four paired bilayers (409,411). This layer is part of the absorber which comprises/includes 3 to 40 bilayers as this language is open to other unrecited layers which are part of the absorber stack.

Claim 1,4,5,10-11,14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. 20140254001, in view of Shoki 20040196579.
Shoki 20040196579 teaches CrN and CrON as the material for the absorber layer of an EUV reflective mask [0085]. 

The applicant argues that the extinction coefficient of more than 0.035 and the refractive index of less than 0.95 for these materials are not taught.  The claim is indefinite as the wavelength at which these are determined is not recited in the claims. As Cr and CrOx are known to be EUV absorbers as evidenced by Shoki 20040196579, the extinction coefficient of CrN and CrON, which is a measure of the absorbance, in the EUV would be inherently be high, certainly greater than 0.035.   When using these as absorber layers in the cavity, their known use as EUV absorbers establishes an equivalence in this function with other known absorbers and provides a reasonable expectation of success in substituting one EUV absorber for another.  
The examiner also holds that the reflective index of the CrON and CrN are less than 0.95 for some wavelength (in the EUV) and that one skilled in the art would be aware of it when using it as part of an absorber multilayer stack forming an interferometric cavity as taught in Sun et al. 20140254001.
With respect to claims 10 and 20, the applicant argues that these claims recite a capping layer of 2.5 to 5 nm and that the absorber bilayers are formed directly on the capping layer. The examiner points to the 2.5 Ru capping layer (401) and the absorber cavity layer (407) which is formed directly on the Ru layer is part of the absorber stack (405) including the four paired bilayers (409,411). This layer is part of the absorber which comprises/includes 3 to 40 bilayers as this language is open to other unrecited layers which are part of the absorber stack.


Claim 1-3,10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. 20140254001, in view of Ishibashi et al. 20050208389, further in view of  Hosoya JP 2007-273678.
Hosoya JP 2007-273678 (provided by applicant, machine translation attached) teaches EUV absorber layers for EUV photomasks which are Ta alloys with Te, Sb, Pt, I, Bi, Ir, Os, W or Re.  The TaSb allows include Ta5Sb4 (55At% Ta, 45 At% Sb) and Ta3Sb (75 At% Ta, 25 At% Sb [0024,0028]
It would have been obvious to modify the mask exemplified or rendered obvious by the teachings of Sun et al. 20190113836, by replacing the Si/TaN bilayers with Si/ Ta5Sb4  or  Si/ Ta3Sb based upon these being exemplified in Hosoya JP 2007-273678 at [0024,0028] and the teachings equivalence of nitride of Ta (TaN) and  Cr, Mn, Co, Cu, Zn, Ga, Ge, Mo, Pd, Ag, Cd, Sn, Sb, Te, I, Hf W, Ti, Ag, oxides and nitrides of these elements, alloys of at least one of these elements and oxides or nitrides of these alloys as EUV absorbers useful in EUV photomasks in Ishibashi et al. 20050208389 at [0031-0032] with a reasonable expectation of being able to form useful EUV masks.  
The applicant argues that the extinction coefficient of more than 0.035 and the refractive index of less than 0.95 for these materials are not taught.  The claim is indefinite as the wavelength at which these are determined is not recited in the claims. As Ta alloys including Ta5Sb4  or  Ta3Sb are known to be EUV absorbers as evidenced by Hosoya JP 2007-273678 and Ishibashi et al. 20050208389, the extinction coefficient of these is a measure of the absorbance in the EUV and is inherently be high, certainly greater than 0.035.   When using these as absorber 
  The examiner also holds that the reflective index of the Ta5Sb4  or  Ta3Sb alloys are less than 0.95 for some wavelength (in the EUV) and that one skilled in the art would be aware of it when using it as part of an absorber multilayer stack forming an interferometric cavity as taught in Sun et al. 20140254001.
With respect to claims 10 and 20, the applicant argues that these claims recite a capping layer of 2.5 to 5 nm and that the absorber bilayers are formed directly on the capping layer. The examiner points to the 2.5 Ru capping layer (401) and the absorber cavity layer (407) which is formed directly on the Ru layer is part of the absorber stack (405) including the four paired bilayers (409,411). This layer is part of the absorber which comprises/includes 3 to 40 bilayers as this language is open to other unrecited layers which are part of the absorber stack.

Claim 1,6,7,10-11,16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. 20140254001, in view of Nam et al. KR 20150056435.
	Nam et al. KR 20150056435 (cited by applicant, 4/22/2021, machine translation attached) teaches sputtering of Ta:Ni for targets of 90, 70, 50 and 10% Ta in nitrogen containing atmosphere [0105-0107].  See also table 1, examples 2-5. 
It would have been obvious to modify the mask exemplified or rendered obvious by the teachings of Sun et al. 20190113836, by replacing the Si/TaN bilayers with Si/Ta90Ni10N   Si/Ta70Ni30N, Si/Ta50Ni50N, Si/Ta90Ni10O   Si/Ta70Ni30O, Si/Ta50Ni50O, Si/Ta90Ni10NO   Si/Ta70Ni30NO or Si/Ta50Ni50NO bilayers with a reasonable expectation of being able to form 
The applicant argues that the extinction coefficient of more than 0.035 and the refractive index of less than 0.95 for these materials are not taught.  The claim is indefinite as the wavelength at which these are determined is not recited in the claims. As Ta alloys, oxides of them and nitrides of them and nitroxides of them including Ta90Ni10N   Ta70Ni30N, Ta50Ni50N, Ta90Ni10O   Ta70Ni30O, Ta50Ni50O, Ta90Ni10NO   Ta70Ni30NO or Ta50Ni50NO are known to be EUV absorbers as evidenced by Nam et al. KR 20150056435, the extinction coefficient of these is a measure of the absorbance in the EUV and is inherently be high, certainly greater than 0.035.   When using these as absorber layers in the cavity, their known use as EUV absorbers establishes an equivalence in this function with other known absorbers and provides a reasonable expectation of success in substituting one EUV absorber for another.  
  The examiner also holds that the reflective index of the Ta90Ni10N   Ta70Ni30N, Ta50Ni50N, Ta90Ni10O   Ta70Ni30O, Ta50Ni50O, Ta90Ni10NO   Ta70Ni30NO or Ta50Ni50NO alloys are less than 0.95 for some wavelength (in the EUV) and that one skilled in the art would be aware of it when using it as part of an absorber multilayer stack forming an interferometric cavity as taught in Sun et al. 20140254001.
With respect to claims 10 and 20, the applicant argues that these claims recite a capping layer of 2.5 to 5 nm and that the absorber bilayers are formed directly on the capping layer. The examiner points to the 2.5 Ru capping layer (401) and the absorber cavity layer (407) which is formed directly on the Ru layer is part of the absorber stack (405) including the four paired .





Claim 1,8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. 20140254001, in view of Ishibashi et al. 20050208389, further in view of  Becker et al. DE 102006046000.
Becker et al. DE 102006046000 (machine translation attached) teaches that materials for the absorber layer can be NiSi, metals, and their borides, carbides, nitrides, oxides, phosphides or sulfides.  Examples includes Ta, TaN, TaSiN, TaGeN, TaON, TaBN, TaO which may be doped with N, C, O, Si, B or Ge or Cr, CrN, CrO, CRON, which may be doped with N, C, or O [0059]
It would have been obvious to modify the mask exemplified or rendered obvious by the teachings of Sun et al. 20190113836, by replacing the Si/TaN bilayers with Si/TaSbC or Si/SbC doped with carbon at a few at%  based upon the teachings equivalence of nitride of Ta (TaN) and  Cr, Mn, Co, Cu, Zn, Ga, Ge, Mo, Pd, Ag, Cd, Sn, Sb, Te, I, Hf W, Ti, Ag, oxides and nitrides of these elements, alloys of at least one of these elements and oxides or nitrides of these alloys as EUV absorbers useful in EUV photomasks in Ishibashi et al. 20050208389  at [0031-0032], the use of C as an EUV absorber in Sun et al. at [0028] and the use of EUV absorbers based upon metals doped with carbon in Becker et al. DE 102006046000 with a reasonable expectation of being able to form useful EUV masks.  
. 

	Claim 1,10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. 20140254001, in view of Jindal 20180031964
	Jindal 20180031964 teaches with respect to figure 5, a substrate (414), coated with a reflective multilayer (412), a capping layer (422), and pairs of absorber layers (420a/420b, 420c/420d, 420e/420f).  The reflective multilayer is Mo/Si, the absorbers are Pt, Zn, Au, NiO, Ag2O, Ir, Fe, SnO2, Co, Cr-Ni, SnO, Cu, Ag, Ac, Te, CsI, Sn, ZnTe, Sb, Ta,, TaN, TaNO, Cr, CrN TaBO with a preference for layers 420a,420c and 420e being Ta, TaN, TaNO or TaBO and layers 420b,420d and 420f being Pt, Zn, Au, NiO, Ag2O, Ir, Fe, SnO2, Co, Cr-Ni, SnO, Cu, Ag, Ac, Te, CsI, Sn, ZnTe, Sb, Ta, TaN,Cr, CrN. The thicknesses of the absorber layers can be 0.1 to 10 nm, preferably 1-5 nm, or 1-3 nm. 
It would have been obvious to modify the mask exemplified or rendered obvious by the teachings of Sun et al. 20190113836, by replacing the Si/TaN bilayers with Si/Co, Si/Ir or Si/Cr bilayers with a reasonable expectation of being able to form useful EUV masks based upon the Cr and Co being known useful EUV absorbers in Nam et al. KR 20150056435 at [0105-0107] and table 1 and having the same disclosed function as TaN in Sun et al. 20190113836 and in Jindal et al 20180031964.
The applicant argues that the extinction coefficient of more than 0.035 and the refractive index of less than 0.95 for these materials are not taught.  The claim is indefinite as the 
The position of the examiner is that the refractive indices of Cr, Ir or Co, which are element sand not a compound or alloy inherently has a reflective index at some wavelength in the EUV less than 0.95.  The examiner also holds that one skilled in the art would be aware of it when using it as part of an absorber multilayer stack forming an interferometric cavity as taught in Sun et al. 20140254001.
With respect to claims 10 and 20, the applicant argues that these claims recite a capping layer of 2.5 to 5 nm and that the absorber bilayers are formed directly on the capping layer. The examiner points to the 2.5 Ru capping layer (401) and the absorber cavity layer (407) which is formed directly on the Ru layer is part of the absorber stack (405) including the four paired bilayers (409,411). This layer is part of the absorber which comprises/includes 3 to 40 bilayers as this language is open to other unrecited layers which are part of the absorber stack.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,10-13 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/777188 (20200249560) in view of Sun et al. 20140254001.
Liu et al. 20200249560 illustrates in figure 5 multiple bilayers of TaSb alloy absorbers where the Ta is 21.9 to 78.2 wt% [0082-0083]. A single TaSb absorber layer where the Ta is 21.9 to 78.2 wt% is disclosed [0068-0070]. Claim 1 recites the absorber layer being TaSb with claims 2 to 4 reciting alloys with 21.9 to 78.2 wt%  Ta. Claim 7 recites laminates of these.
	It would have been obvious to modify the claimed mask of claims 1-20 of copending Application No. 16/777188 (20200249560) by alternating the layers of TaSb recited in the claims with Si as is known for absorbing laminates taught by Sun et al. 20140254001 with a reasonable expectation of success in forming an useful EUV mask. 
This is a provisional nonstatutory double patenting rejection.
The applicant argues that the rejection does not provide a proper 103 style analysis.  The examiner points out that the direction to laminate of TaSb is found in the claims of 16/777188 and the absorber structure of Sun et al. is clearly a laminate of alternating layers known to be useful in the EUV mask art.  The rejection stands.

Claims 1,8-11, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/777171 (20200249559) in view of Sun et al. 20140254001.
Liu et al. 20200249559 illustrates in figure 5 multiple bilayers of carbon-antimony absorbers where the carbon content is 3.0 to 27.1 or 35-55 wt% [0080-0081]. A single carbon-Sb absorber layer where the Ta is 21.9 to 78.2 at% is disclosed [0068-0070]. Claim 1 recites the 
	It would have been obvious to modify the claimed mask of claims 1-20 of copending Application No. 16/777171 (20200249559) by alternating the layers of CSb recited in the claims with Si as is known for absorbing laminates taught by Sun et al. 20140254001 with a reasonable expectation of success in forming an useful EUV mask. 
This is a provisional nonstatutory double patenting rejection.
The applicant argues that the rejection does not provide a proper 103 style analysis.  The examiner points out that the direction to laminate of TaSb is found in the claims of 16/777171 and the absorber structure of Sun et al. is clearly a laminate of alternating layers known to be useful in the EUV mask art.  The rejection stands.

Claims 1,6,7,10-11,16,17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/512693 (20200026178) in view of Sun et al. 20140254001.
Jindal et al. 20200026178 illustrates in figure 5 multiple bilayers of TaNi alloy absorbers where the Ta is 70-85 wt% or 30-55 wt% [0085-0086]. A single TaNi absorber layer where the Ta is 70-85 wt% or 30-55 wt% is disclosed [0072-0073]. Claim 1 recites the absorber layer being TaNi with claim 2 reciting alloys with 70-85 wt% or 30-55 wt% Ta.  Claim 4 recites laminates of these.
	It would have been obvious to modify the claimed mask of claims 1-20 of copending Application No. 16/512693 (20200026178) by alternating the layers of TaNi recited in the claims . 
This is a provisional nonstatutory double patenting rejection.
The applicant argues that the rejection does not provide a proper 103 style analysis.  The examiner points out that the direction to laminate of TaSb is found in the claims of 16/512693 and the absorber structure of Sun et al. is clearly a laminate of alternating layers known to be useful in the EUV mask art.  The rejection stands.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 3, 2021